134 F.3d 382
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Conrad J. BRAUN, Plaintiff-Appellant,v.Gary STOTTS;  Robert T. Stephan;  James Francisco;  S.D.Wilson;  Donna K. Braun;  John Doe, Director of JohnsonCounty Victim Assistance;  Lynn Stemm;  Thomas Bath;Leawood Police Department;  William Copeland;  E. MichaelWarner;  Jon S. Willard;  Linda Copeland;  Virginia M.Hammes;  (NFN) Maher, Parole Officer;  Kristi Heibert;  RexDavis;  Van Eaton;  Charles Simmons;  Luis Alonzo;  BillMiskell;  Phil Swopes;  Sherman Parks;  Joan Bengston;Micah Ross;  Kansas Parole Board;  (NFN) Brown, Lt.;  RobertN. Roberts;  William Cummings;  Robert Hannigan;  CherylAllen;  Mark Sherman;  Timothy Madden;  Sam Tucker;  J.Stephen Cox;  Joe Langer;  David Rawlings;  Linda L. Parker;Stephen D. Hill;  Dan Stewart;  Board of Education of theShawnee Mission School, Defendants-Appellees.
No. 97-3197.
United States Court of Appeals, Tenth Circuit.
Feb. 4, 1998.

Before PORFILIO, KELLY, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
This is an appeal from the dismissal of a civil rights action.  Our examination of the record indicates the action was correctly dismissed.  We AFFIRM for the reasons stated in the district court's order of June 19, 1997.


4
We find this appeal is FRIVOLOUS under 28 U.S.C. § 1915(g) and determine this is a "prior occasion" within the meaning of that section.  Appellant must pay all of his outstanding appellate fees after full payment of all fees accessed in the district court.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3